DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 12-14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picozza (U.S. Patent No. 4,505,506).
Picozza discloses a food storage system (10) comprising: a bottom receptacle (14); a plurality of stackable containers (12), a bottommost one of the plurality of stackable containers configured to be at least partially received within the bottom receptacle (Fig. 3); a handle (16) configured to extend over a topmost one of the plurality of stackable containers; and a fastening mechanism (18) having a bottom end coupled to the bottom receptacle and a top end coupled to the top lid (Fig. 3); wherein a length of the fastening mechanism is adjustable so that a spacing between the bottom receptacle and the handle is adjustable (col. 4, lines 18-49), a first fastening portion having a bottom end coupled to the bottom receptacle and a top end pivotably coupled to the handle; and a second fastening portion opposite the first fastening portion and having a bottom end coupled to the bottom receptacle and a top end removably couplable to the handle (Figs. 3, 4), wherein the second fastening portion comprises a pivotable finger (72) that removably couples the top end of the second fastening portion to the handle, wherein the top end of the second fastening portion further comprises a release mechanism (70) configured to pivot the pivotable finger out of engagement with the handle so that the handle can be pivoted away from the second fastening portion, a plurality of internal lids (22); wherein each of the plurality of internal lids comprises a rim portion, and a sunken central portion configured to receive a bottom portion of an immediately adjacent container (Fig. 2), wherein the fastening mechanism comprises: a linear rack comprising a plurality of holes (at 50); and a pivotable finger (72) having an anchor for engaging the plurality of holes of the linear rack; wherein plurality of holes of the linear rack prevent linear movement of the pivotable finger with respect to the linear rack when the anchor is engaged in one of the plurality of holes (Fig. 4), a release mechanism (70) for releasing the anchor from the plurality of holes of the linear rack, wherein the linear rack further comprises two sidewalls facing each other on opposite sides of the plurality of holes, wherein the handle comprises: an opening (64) for receiving a projection extending outwardly from the finger on an opposite end of the finger from the anchor; and a catch positioned near the opening for releasably engaging the projection when the projection is received in the opening (Fig. 4), further comprising a release mechanism configured to release both the anchor from the plurality of holes of the linear rack and the projection from the catch (Fig. 4), wherein the release mechanism comprises a spring-biased button (at 70), wherein the bottom end of the fastening mechanism is pivotably attached to the bottom receptacle (col. 2, ll. 58 – col. 3, ll. 11), wherein the fastening mechanism comprises: a first fastening portion having a bottom end coupled to the bottom receptacle and a top end pivotably coupled to the handle; and a second fastening portion opposite the first fastening portion and having a bottom end coupled to the bottom receptacle and a top end removably couplable to the handle (Fig. 3); wherein the first fastening portion comprises a linear rack comprising a plurality of holes (at 50), and a pivotable finger comprising an anchor at a first end for engaging the plurality of holes of the linear rack (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Picozza in view of Furlong (U.S. Patent No. 8,777,043).
Picozza discloses wherein each of the plurality of stackable containers comprises: a floor having a perimeter portion; a sidewall extending upwardly from the perimeter portion of the floor; and a removable lid having a rim portion and a recessed central portion (Fig. 1), but fails to teach a sunken central portion, wherein the sunken central portion is configured to fit within the recessed central portion of the lid of an adjacent container, while the perimeter portion rests upon the rim portion of the lid of the adjacent container.
Furlong teaches that it is known in the art to manufacture containers with a sunken central portion, wherein the sunken central portion is configured to fit within the recessed central portion of the lid of an adjacent container, while the perimeter portion rests upon the rim portion of the lid of the adjacent container (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the containers with the stacking structure of Furlong in order to better secure the containers together.

Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Picozza in view of Okumi et al. (U.S. Application Publication No. 2020/0113317).
Picozza fails to teach wherein the spring-biased button comprises a torsion spring.
Okumi teaches that a basing member can be a torsion spring (par. 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the device with a torsion spring, since such a modification would be the sue of a known structure to provide a basing force.

Allowable Subject Matter
Claims 10, 11, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733